IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHNNIE SIMMONS,              : No. 19 MM 2015
                              :
                Petitioner    :
                              :
                              :
           v.                 :
                              :
                              :
J. ECKARD, SUPERINTENDENT;    :
COMMONWEALTH OF PENNSYLVANIA; :
COMMON PLEAS COURT OF YORK    :
COUNTY,                       :
                              :
                Respondents   :


                                      ORDER




PER CURIAM

      AND NOW, this 9th day of March, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.